Citation Nr: 0208637	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  95-43 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for reflux 
of hiatus with hiatal hernia.

2.  Entitlement to service connection for major depression 
(claimed as a nervous disorder to include PTSD). 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastrointestinal 
disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for brain hemorrhage.

8.  Entitlement to service connection for fatigue.

9.  Entitlement to service connection for body muscle pain.

10.  Entitlement to an increased evaluation for limitation of 
motion of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1976 
to October 1976 and was called to active duty from November 
1990 to April 1991 in support of the Persian Gulf War.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran requested and was 
scheduled for a hearing, but he canceled this hearing in a 
May 1995 statement.

Preliminary review of the record does not indicate that the 
RO considered referral of the veteran's claim for increased 
evaluations for his cervical spine disorder to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

As discussed below, the claim for service connection for 
reflux of hiatus with hiatal hernia is reopened, and the 
reopened claim is remanded to the RO for additional 
development together with the claims for service connection 
for gastrointestinal disorder, headache, memory loss, brain 
hemorrhage, fatigue, and muscle pain. 


FINDINGS OF FACT

1.  In March 1992, the RO denied service connection for 
hiatus refluxes with hiatal hernia.  The veteran was notified 
of this decision and his procedural and appellate rights but 
did not appeal.

2.  The additional evidence submitted since the March 1992 
decision, is new, relevant, and directly relates to the claim 
of service connection for hiatal hernia.

3.  Major depression is attributable to service.

4. The record contains no credible supporting evidence of the 
inservice stressors.

5.  The veteran did not engage in combat.  

6.  Hypertension was not present in service or manifested in 
the first year after service.  

7.  There is no competent medical evidence relating the 
veteran's hypertension to his active military service.  

8.  Cervical myositis is currently manifested by symptoms 
that most closely approximate moderate limitation of motion 
of the cervical spine including additional impairment due to 
pain, muscle spasms, weakness, and lack of endurance.


CONCLUSIONS OF LAW

1.  The March 1992 decision denying service connection for 
hiatus refluxes and hiatal hernia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2001).

2.  Evidence submitted subsequent to March 1992 regarding 
service connection for hiatal is new and material, and the 
claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Major depression was incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

4.  PTSD was not incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001).  

5.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

6.  The criteria for a 20 percent evaluation for cervical 
myositis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§  4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Codes 5003, 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

In March 1992, the RO denied service connection for refluxes 
of hiatus and large sliding hiatal hernia.  The veteran was 
notified of these decisions and his procedural and appellate 
rights by a March 1992 letter.  The veteran did not file a 
notice of disagreement.  In December 1993, the veteran 
petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001 and are therefore 
not applicable in this case as the veteran's claim to reopen 
was filed in December 1993.  

The Board observes that the RO, in its October 1994 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for esophageal hernia.  The Board is under a legal 
duty in these situations to first determine if there is new 
and material evidence to reopen the claim, regardless of what 
the RO may have determined in this regard and regardless of 
whether the RO failed to address this preliminary issue 
entirely.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The RO initially denied service connection for hiatal hernia 
and reflux of  hiatus reflux on the basis that such disorders 
were not shown during service.  The pertinent evidence of 
record in March 1992 consisted of the veteran's service 
medical records, VA examination, a private medical 
certificate, and the veteran's personal statements.

Service medical records from November 1990 to March 1991 show 
no complaints or treatment of gastrointestinal disorders to 
include hiatal hernia.  In an October 1991 medical 
certificate, a private physician reported that he treated the 
veteran for esophagitis grade II and hiatal hernia.  A 
December 1991 VA examination report disclosed diagnoses of 
chronic dyspepsia, rule out gastroesophageal reflux, and rule 
out peptic ulcer disease.  Gastrointestinal testing performed 
in January 1992 revealed evidence of a large sliding hiatal 
hernia, refluxes of hiatus, and free gastroesophageal reflux.  
The RO, in March 1992, denied refluxes of hiatus and hiatal 
hernia on the basis that there was no evidence that this 
occurred in or was otherwise related to service.  The veteran 
was notified of this decision and of his procedural and 
appellate rights in March 1992 and did not file a timely 
notice of disagreement.  Thus, that decision is final.

In December 1993, the veteran petitioned to reopen his claim 
for a hiatal hernia.  Evidence submitted in support included 
VA medical records from 1993 to 1994 and private medical 
records from several physicians from 1993 to 1994.  In an 
October 1994 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.

Subsequent to that decision, however, the RO received 
additional service medical records (SMRs), which show 
treatment for acute gastroenteritis, non-resolving, in March 
1991 during active service.  Additionally, private medical 
records from August 1991 to December 1993 and VA medical 
records from May 1993 to April 1998 show complaints and 
treatment for gastritis, gastroesophageal reflux disease, 
esophageal ulcer, and hiatal hernia.  The Board finds that 
this evidence is both new and material, and serves to reopen 
the claim.  38 C.F.R. § 3.156(a).  However, upon further 
review, the Board finds that additional development is 
required.  

II.  Service connection

The veteran contends that he is entitled to service 
connection for a nervous disorder and hypertension.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

A.  Neuropsychiatric disorder

The veteran's service records show that he served on a period 
of active duty for training from May 13, 1976 to October 27, 
1976 and on active duty in the support of the Persian Gulf 
War Conflict from November 21, 1990 to April 14, 1991.  
According to his most recent DD Form 214, the veteran served 
as a nurse in Southwest Asia from January 14, 1991 to April 
7, 1991.

There are no service medical records of record for the 
veteran's period of active duty for training in 1976.  
Service medical records for the period of active duty from 
November 1990 to April 1991 disclose no complaints, findings, 
or diagnoses of a neuropsychiatric disorder.

A May 1993 VA medical record reflects that the veteran was 
seen complaining of nightmares about Gulf War conflict, 
feelings of depression, loss of energy, loss of appetite, and 
headache.  It was noted that the veteran was a Gulf War 
veteran.  The diagnosis was rule out adjustment disorder with 
depressed mood versus major depression.  VA medical records 
from June 1993 to July 1994, which included psychological 
testing reports from July 1993, show that the veteran 
complained of depression, irritability, loss of energy and 
appetite, and nightmares.  The diagnoses included major 
depression, somatoform disorder, and anxiety disorder.  On 
several occasions, various physicians noted that the 
veteran's emotional disturbance (Major Depression) was 
triggered by his Gulf War experience.

At a May 1994 private psychiatric examination, the veteran 
reported that since his service in the Persian Gulf, he 
developed nightmares that he has to get people out of their 
homes, that he cannot concentrate, and felt tired.  The 
evaluation reflected a diagnosis of PTSD.  A DD Form 261, 
Report of Investigation, Line of Duty and Misconduct Status 
report, dated in May 1994 and approved in July 1994, 
indicates that the veteran was deployed with his unit to 
Saudi Arabia in support of the Persian Gulf War and developed 
depression, nightmares, and PTSD as a result of emotional 
disorders.  It was determined that this occurred in the line 
of duty

VA and private medical records from October 1994 to April 
1995 show diagnoses of anxiety disorder, chronic depression, 
and major depression.  

Private medical records from December 1994 note the veteran's 
service in the Persian Gulf War.  He complained of 
irritability, insomnia, heavy frequent and recurrent 
nightmares, diminished libido and concentration, and anxiety.  
The diagnoses include major depression and chronic 
depression.

In September and October 1995, the veteran was hospitalized 
at a VAMC for major depression with psychotic features.  The 
veteran complained of nightmares and insomnia about the Gulf 
War, feelings of hopelessness, death wishes, being persecuted 
by the spirits, lack of energy and crying spells.  The 
veteran was again hospitalized at a VAMC from March to April 
1996 for treatment for major depression with psychotic 
features and posttraumatic stress disorder.   VA medical 
records from September 1996 to April 1998 show continued 
treatment for major depression and PTSD to include therapy 
sessions.  In a February 1998 VA psychiatric 
interdisciplinary care plan, the veteran's diagnosis was 
major depressive disorder with psychotic features, rule out 
PTSD, with exposure to Gulf War trauma.

At a February 1999 VA Board of Psychiatrist examination, the 
veteran complained of nightmares about being at a hospital 
like the one in which he served in the Gulf War and fighting 
Iraqi soldiers with bombing and destruction all around.  The 
examiners noted that none of these nightmares were related to 
actual situations.  However, the veteran reported that he did 
serve as a nurse in a hospital and attended prisoner of war 
soldiers and he could hear the bombs falling.  The veteran 
stated that he was inactive and depressed.  The examiners 
opined that the veteran's description of symptoms are not 
related to any kind of combat situation, but that he refers 
to situations that were difficult for him.  The examiners 
state that the recollection of events and nightmares were not 
congruent with actual stressors, but that the symptoms were 
more of a consequent of his depression than PTSD.  The 
diagnoses included major depressive disorder recurrent and 
PTSD by record.  Psychosocial stressors included Persian Gulf 
War exposure.

Upon review, the Board finds that the nexus between service 
and major depression is satisfied by the evidence.  Evidence 
shows that the veteran complained of nightmares, difficulty 
concentrating, and depression in May 1993 VA medical records.  
The diagnosis was rule out adjustment disorder with depressed 
mood versus major depression.  Subsequent VA medical records 
dated from June 1993 to July 1994 show similar complaints 
with diagnoses included major depression, somatoform 
disorder, and anxiety disorder.  Various physicians noted 
that the veteran's emotional disturbance (Major Depression) 
was triggered by his Gulf War experience.  Thus, the Board 
finds the veteran's statements as to his complaints of 
anxiety while in service and shortly thereafter to be 
credible.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Additionally, the record consists of a VA and 
private medical opinions from 1994 to 1999 relating the 
veteran's major depression/major depressive disorder to his 
Persian Gulf service. Thus, there is medical opinion 
providing a nexus between the veteran's anxiety disorder and 
his second period of active service.  Based on the evidence 
of record and resolving doubt in the veteran's favor, the 
Board finds that the preponderance of evidence supports a 
grant of service connection for anxiety disorder.  Thus, the 
Board concludes that major depression originated during 
service.

As for the veteran's claim for service connection for PTSD, 
the Board finds the preponderance of the evidence does not 
support the veteran's claim for PTSD. 

The regulation concerning PTSD found at 38 C.F.R. § 3.304(f) 
has been amended since the veteran filed the claim that forms 
the basis for this appeal.  Originally, the regulation had 
required medical evidence establishing a "clear diagnosis" 
of PTSD.  See 58 Fed. Reg. 29110 (May 19, 1993).  The 
regulation was revised, effective March 7, 1997, as a result 
of the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  See 64 Fed. Reg. 32808 (June 18, 1999).

This regulation now requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2001) and 67 Fed. Reg. 10330 (March 7, 2002).  The 
March 2002 amendments reorganized the section and added 
material concerning claims for service connection of PTSD 
resulting from personal assault.  Consequently, the latest 
revisions do not affect the veteran's claim, which is not 
based on personal assault.  Therefore, the veteran is not 
prejudiced by the Board's consideration of the amended 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The Board is fully aware that PTSD has been diagnosed.  
However, the grant of service connection requires more than a 
diagnosis.  The veteran was not in combat and has no indicia 
of combat.  The incidents described by him as stressors are 
unsupported by the available record and are not verified or 
verifiable.  In fact, the veteran admits that the nightmares 
he experiences related to his Gulf War service were not based 
on actual events.  Therefore, there is no credible supporting 
evidence.  In the absence of combat or credible supporting 
evidence of stressors, service connection for PTSD is not 
warranted.

B.  Hypertension

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

There are no service medical records of record for the 
veteran's period of active duty for training in 1976.  
Service medical records for the period of active duty from 
November 1990 to April 1991 disclose blood pressure readings 
from December 1990 to April 1991 with systolic readings 
ranging from 110-130 and diastolic readings ranging from 60-
80.  There were no complaints, findings, or diagnoses of 
hypertension.  At his March 1991 separation examination, his 
blood pressure reading was 126/72 and evaluation of the heart 
and vascular systems were normal.  At a December 1991 VA 
examination, the veteran's blood pressure reading was 110/70.  
There were no complaints or diagnoses of hypertension.

Private medical records from June 1989 through December 1993 
show blood pressure readings ranging from 120 to 140 systolic 
and 70 to 90 diastolic for the period from September 1990 to 
December 1992.  A June 1993 notation shows a blood pressure 
reading of 150/90.

VA medical records from May 1993 to August 1994 shows blood 
pressure readings ranging from 110/70 to 150/100.   A January 
1994 VA medical record discloses an impression of 
questionable high blood pressure.  

VA medical records from November 1994 to March 1995 reveal 
blood pressure readings ranging from 110/70 to 160/110.  
Private medical records from March to April 1995 show blood 
pressure readings ranging from 110/80 to 150/100.  VA medical 
records from August 1995 to June 1997 show blood pressure 
readings ranging from 100/60 to 112/80.  VA medical records 
from January to April 1998 show blood pressure reading of 
110/80.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the veteran 
served as a practical nurse, the record does not indicate 
that he has specialized medical training so as to be 
competent to render a medical opinion.  As noted above, he 
has reported that he has had hypertension since service.  
However, upon review, the evidence of record does not support 
a conclusion that the veteran's hypertension is attributable 
to service.  Service medical records do not show a diagnosis 
of hypertension during service.  A diagnosis of questionable 
high blood pressure was first noted in medical records in 
January 1994, approximately 3 years following active service. 
Thus, there are no records of a diagnosis of hypertension 
within one year of service.  Moreover, there is no statement 
from a physician relating the veteran's high blood pressure 
to service.  Additionally, current medical records do not 
show a diagnosis of hypertension. 

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
hypertension.  Accordingly, this claim is denied. 

III.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102 (and as amended at 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)) 4.3, 4.7 (2001). Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  The current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Service medical records reveal that the veteran complained to 
neck and shoulder cracking sounds and pain during service 
after lifting a heavy duffel bag into a truck.  Spasms of the 
trapezius muscles were noted.  X-ray evaluation revealed 
minimal degenerative joint disease.  The assessment was 
strained muscle.  His March 1991 separation examination 
revealed a recurrent pain and spasms of the trapezius muscle.  
A January 1992 VA examination revealed exquisite tenderness 
to pressure over cervical vertebral spine processes and 
painful range of motion of the neck, but range of motion was 
within normal limits.  X-rays of the cervical spine were 
normal.  The assessment was paravertebral myositis of the 
cervical spine.  The RO, in March 1992 rating decision, 
granted service connection for cervical paravertebral 
myositis and assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5021-5290.  

Under DC 5021, disability due to myositis is rated based upon 
limitation of motion of the affected body part, in this case, 
the cervical spine.  Under Diagnostic Code 5290, pertaining 
to limitation of motion of the cervical spine, a 10 percent 
rating is warranted for a slight decrease in range of motion, 
a 20 percent rating is warranted for a moderate decrease, and 
a 30 percent rating is warranted for a severe decrease.

In December 1993, the veteran requested a higher evaluation 
for his cervical disorder.  

Private medical records from November 1993 to January 1994 
show that the veteran was seen with complaints of neck pain.  
On evaluation, there were spasms of both trapezoids with 
palpitation pain.  Range of motion was normal.  The diagnoses 
included cervical strain, cervical myositis. 

At a September 1994 VA examination, the veteran complained of 
cervical pain with radiation to the head and shoulders, more 
so on the right, and numbness of the right arm and hand 
associated with cramps and weakness of the right arm.  On 
evaluation, there was tenderness to palpation on both 
trapezius and paravertebral cervical and lumbar muscles.  
Range of motion of the cervical spine revealed forward 
flexion to 27 degrees, backward extension to 40 degrees, left 
lateral flexion to 12 degrees, right lateral flexion to 18 
degrees, rotation to the left of 45 degrees, and rotation to 
the right of 50 degrees.  Pain on motion was noted on right 
and left lateral flexion.  There was no muscle atrophy of the 
upper or lower extremities, and muscle strength was 5/5.  The 
diagnoses included cervical and lumbosacral paravertebral 
myositis and bilateral trapezius myositis. 

The veteran underwent physical therapy during August and 
September 1995 for limitation of range of motion of neck and 
shoulders.  At the initial assessment for physical therapy in 
August 1995, bilateral upper trapezius muscle spasms were 
noted.  Range of motion of the cervical spine revealed 
flexion to 30 degrees, extension to 35 degrees, and bilateral 
rotation to 25 degrees.

At a February 1999 VA examination, the veteran complained of 
chronic neck pain worsened with lifting objects and overhead 
activities.  On evaluation, range of motion of the neck 
revealed flexion to 25 degrees, extension to 20 degrees, 
lateral bending to 20 degrees, and bilateral rotation to 50 
degrees.  There was painful motion in the last 10 degrees of 
each direction.  The examiner noted that there was additional 
limitation by pain, weakness, and lack of endurance following 
repetitive use of his neck and upper extremities.  There was 
objective evidence of spasm and tenderness in the neck and 
cervical areas.  Manual muscle test was 3/5 for neck.  There 
were chronic cervical dorsolumbar spasms bilaterally.  The 
diagnosis was cervical myositis.

A steadily decreasing range of motion of the veteran's 
cervical spine is evident from the VA medical records.  
Although no examiner has characterized the severity of the 
limitation of motion, the Board finds that the veteran has at 
times demonstrated a moderate limitation of motion.  Under DC 
5290, a moderate level of cervical spine limitation of motion 
is consistent with a 20 percent disability rating.

Moreover, the Board notes the veteran's complaints of 
virtually constant pain and medical evidence confirming 
cervical spine motion limited by pain and muscle spasm.  In 
this regard, the Board acknowledges that functional loss due 
to pain supported by adequate pathology is recognized as 
resulting in disability.  The Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 (2001) is warranted to evaluate possible 
functional loss due to pain, or weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  The Board observes that there is evidence of neck pain 
and resulting additional functional loss in this case such 
that - even when the limitation of motion is slight, rather 
than moderate -- the demonstrated symptomatology more nearly 
approximates that of moderate limitation of cervical spine 
motion as contemplated by DC 5290.  Accordingly, the Board 
concludes that, with application of the provisions of 38 
C.F.R. § 4.40, a 20 percent disability evaluation is 
warranted.  See 38 C.F.R. §§ 4.3, 4.7 (2001).  However, the 
preponderance of evidence is against an evaluation in excess 
of 20 percent for the veteran's cervical myositis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

On further review, the Board finds that an evaluation in 
excess of 20 percent is not warranted.  In order to warrant 
the next higher evaluation of 30 percent under Diagnostic 
Code 5290, the evidence must demonstrate that the veteran's 
cervical spine disability is productive of severe limitation 
of motion.  VA examinations of record show ranges of motion 
of the cervical spine of flexion ranging from 25 to 30 
degrees, extension ranging from 20 to 40 degrees, bilateral 
rotation ranging from 25 to 50 degrees, and side bending, 
bilaterally, ranging from 12 to 20 degrees.  Here, the 
evidence does not show symptoms with severe limitation of 
motion as to warrant a 30 percent evaluation.  Moreover, the 
record does not contain a medical finding that the limitation 
of motion of the cervical spine is severe.

Furthermore, no ankylosis of the cervical spine, either 
favorable or unfavorable, has been demonstrated and therefore 
Diagnostic Code 5287 for ankylosis of the cervical spine is 
not for application. Moreover, there is no competent evidence 
which the Board has found to be of any significant probative 
weight which would support a finding that the current 
service-connected cervical spine disability has caused severe 
limitation of motion, ankylosis, residuals of a vertebral 
fracture without cord involvement but with abnormal mobility 
requiring a neck brace (jury mast) or severe recurring 
attacks of intervertebral disc syndrome, which would warrant 
a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5287, 5285, 5293 (2001).

IV.  VCAA consideration

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Court has held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
law's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  

The veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims in Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Multiple VA examinations 
were conducted, and copies of the reports associated with the 
file.  The Board finds that the development and notifications 
to the veteran are sufficient and there is no indication in 
the file that there is any additional evidence that has not 
been associated with the claims file.  The veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The veteran's claim for service connection for a 
gastrointestinal disorder to include hiatal hernia and reflux 
of hiatus is reopened.  Service connection for major 
depression is granted.  Service connection for PTSD is 
denied.  Service connection for hypertension is denied.  An 
evaluation of 20 percent for cervical myositis is granted, 
subject to governing regulations concerning monetary awards.


REMAND

As noted above, the enactment of the VCAA and the publishing 
of implementing regulations were a significant change in the 
law during the pendency of the appeal.  

Moreover, although it appears that the veteran claimed 
service connection for various disorders -- to include 
migraine headache, memory loss, brain hemorrhage, fatigue, 
muscle pain, and gastrointestinal disorder -- as related to 
his service in the Persian Gulf, in further statements it 
appears that he may also be claiming some of the disorders as 
secondary service connection.  Thus, the basis for some of 
his claims is unclear. 

In its decision, the Board has granted service connection for 
major depression.  The RO has not considered whether the 
claimed disabilities are secondary to this service-connected 
disability.  Although the Board now has the ability to 
develop evidence, see 67 Fed. Reg. 3099-3106 (Jan. 23, 2002), 
the Board is of the opinion that this case should be remanded 
to the RO in light of the confusion of the bases of the 
veteran's claims for service connection, and to give the RO 
an opportunity to adjudicate the possible secondary service 
connection claims.

The Board also observes that the veteran served in the 
Persian Gulf, but he has not been afford a Persian Gulf War 
examination. VA's duty to assist a veteran includes obtaining 
a contemporaneous examination and opinion to determine the 
nature, extent, and etiology of the veteran's disability.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001).

Under 38 C.F.R. § 3.317, signs or symptoms which may be 
manifestations of undiagnosed illness include: fatigue, 
headache, muscle pain, joint pain, neurological symptoms, 
neuropsychiatric symptoms, gastrointestinal symptoms, and 
upper and/or lower respiratory symptoms.  Similar symptoms 
are listed under the Diagnostic Code 5025 for fibromyalgia.

The case is REMANDED to the RO for the following actions:

1. The RO should contact the veteran to 
clarify the bases of his claims, that is, 
whether they are based specifically on 
service in the Persian Gulf or on 
secondary service connection or both, as 
well as exactly what 
disabilities/symptoms the veteran is 
claiming are service connected.

2.  The veteran should be afforded VA 
examinations to determine the nature and 
etiology of his complaints of headaches, 
memory loss, fatigue, muscle pain, 
gastrointestinal disorders, and brain 
hemorrhage.  The claims folder should be 
made available to the examiners for 
review before the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiners should 
identify any and all disabilities 
exhibited and for each disability 
identified provide an opinion as to 
whether it is as likely as not related to 
his service or a service-connected 
disability, or whether it is a part of a 
current service-connected disability.  
The examiners should provide a rationale 
for all opinions.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
statute and regulations are fully 
satisfied. 

5. Thereafter, the RO should readjudicate 
the claims, with consideration of 
secondary service connection if the 
veteran indicates that it is a basis for a 
claim or claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2001).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



